number release date internal_revenue_service index number ----------------------------- ----------------------------------------------- ---------------------------------------------- ------------------------------------------------ --------------------------------- in re -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ -------- telephone number -------------------- refer reply to cc psi b09 plr-109771-06 date august --------------------- ----------------------------- -------------------------------------------- ------- ------- ------------------- ------------------- legend legend decedent trust state statute year year date date dear trustee this is in response to your letter dated date and subsequent correspondence requesting a ruling on the income gift and generation-skipping_transfer gst tax consequences of certain proposed modifications to a_trust decedent died testate in year which is prior to decedent’s will established a_trust trust for the benefit of his nieces and nephews article sixth sections a and c of trust provide that trust shares established for one of decedent’s nieces and one of decedent’s nephews hereinafter referred to as niece nephew are to be administered as follows the niece nephew is to receive income from his or her share up to dollar_figure per month remaining income is to be distributed to his or her issue born before date by right of representation in addition principal of up to percent of the niece nephew’s share may be distributed to the niece nephew and his or her issue to provide for medical_expenses to maintain their standard of living and to pay for a college education plr-109771-06 upon the niece nephew’s death the net_income from his or her share is to be paid to his or her issue born before date by right of representation such issue also may receive distributions of principal to provide for medical_expenses to maintain their standard of living and to pay for a college education upon the death of any of the issue the trustee is to distribute the remaining balance of the deceased issue’s share of the principal to the issue of the deceased issue born before date by right of representation if none of the issue of the deceased issue is then living then the deceased issue’s share augments the other issue’s share of the niece nephew if none of the niece nephew’s issue are alive then the balance augments the then living beneficiaries of the other shares in equal share article sixth section d provides that the shares established for the remaining nieces and nephews hereinafter referred to as beneficiary are to be administered as follows income from the beneficiary’s share is to be distributed to the beneficiary’s issue born before date by right of representation up to percent of the principal of the beneficiary’s share may be distributed to the beneficiary’s issue to provide for their medical_expenses to maintain their standard of living and to pay for a college education upon the death of any of the beneficiary’s issue the trustee is to distribute the remaining balance of the deceased issue’s share of the principal to the issue’s issue born before date by right of representation if none of the deceased issue’s issue is then living then the deceased issue’s share augments the beneficiary’s other issue’s shares if none of the beneficiary’s issue is then alive then the balance augments the then living beneficiaries of the other shares in equal shares article sixth section e provides that all trusts established under trust are to terminate upon the last to die of the nieces and nephews and their issue born before it has been represented that no additions actual or constructive were made to trust after year the trustee proposes to divide trust into nine separate trusts that will have the same beneficiaries and terms as they had prior to the division income and principal of each separate trust however will be paid to the beneficiaries of that separate trust only if a beneficiary of a separate trust dies without issue his or her trust will be divided into equal shares and allocated to the remaining trusts from which trust was divided the assets of trust will be distributed on a pro-rata basis among the nine separate trusts the trustee has requested rulings that plr-109771-06 the division of trust into nine separate trusts and the distribution of trust’s assets on a pro-rata basis among the nine separate trusts will not result in the realization of gain_or_loss under sec_61 and sec_1001 the assets distributed from trust to the nine separate trusts will retain the same tax basis under sec_1015 as the assets had in trust before the division the assets distributed from trust to the nine separate trusts will retain the same holding_period under sec_1223 as the assets had in trust before the division the proposed division of trust into nine separate trusts will not cause trust or the separate trusts to lose their status as being exempt from the gst tax and will not cause distributions from or termination of any interest in trust or any of the separate trusts to be subject_to the gst tax under sec_2601 and the distribution of trust's assets on a pro-rata basis from trust to the nine separate trusts will not be deemed a taxable gift under sec_2501 law and analysis - ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different cottage savings association v commissioner plr-109771-06 u s a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in this case trust’s assets will be distributed on a pro-rata basis among the nine separate trusts accordingly based on the information submitted and the representations made we conclude that the proposed division of trust into nine separate trusts to be funded on a pro-rata basis will not cause the interests of the beneficiaries of the separate trusts to differ materially the beneficiaries will hold essentially the same interests before and after the pro-rata division therefore the proposed division of trust into nine separate trusts will not result in the realization of any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in this case based upon the facts submitted and the representations made we conclude that because neither sec_61 and sec_1001 applies to the proposed division the basis of the assets for each of the nine separate trusts will be the same as trust's basis in the assets before the division ruling sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of the other person in the proposed division of trust into nine separate trusts the tax basis of the nine separate trusts in each property received from trust will be the same as the tax basis of trust in such property accordingly based upon the facts submitted and the representations made we conclude that the assets distributed from trust to the nine separate trusts will retain the same holding_period under sec_1223 as the assets had in plr-109771-06 trust before the division ruling sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any plr-109771-06 beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts separate from the division will not be subject_to the provisions of chapter state statute provides that upon petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries plr-109771-06 in the present case trust was irrevocable on date it has been represented that no additions actual or constructive have been made to trust after that date the proposed modification of trust is similar to the modification described in sec_26_2601-1 example therefore based upon the facts submitted and the representations made the proposed division will not shift a beneficial_interest in any trust operating under trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the division in addition the division will not extend the time for vesting of any beneficial_interest in the trusts operating under trust beyond the period provided in trust accordingly the proposed division will not affect the status of any of the trusts operating under trust as exempt from the gst tax under sec_2601 ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete in this case upon division of trust into nine separate trusts each beneficiary will have substantially the same beneficial_interest as he or she had under trust prior to the division because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-109771-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for ' purposes
